DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 12 April 2022 and not repeated herein are withdrawn.

Priority
Should Applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe et al. (US 20130068336 A1) in view of Lyons et al. (US 20120190798 A1)(both references previously cited).
Regarding claim 1, Kanbe teaches a rubber laminate comprising: an acrylic rubber layer (A) (outer layer) (Kanbe, abstract, and Par. 0009) including an acrylic rubber composition including at least a carboxyl group-containing acrylic rubber (Kanbe, Par. 0055) and a diamine-based vulcanizing agent comprising an aliphatic polyvalent amine compound that is hexamethylene diamine carbamate (Kanbe, Abstract, Par. 0009-0010, 0050, and 0061 – see “hexamethylene diamine carbamate”) and an acid-receiving agent (Kanbe, Par. 0010). Kanbe further teaches wherein the rubber laminate comprises a fluororubber layer (inner layer) (B) including a fluororubber composition including a polyol-cross-linkable fluororubber (Kanbe, abstract, and Par. 0009-0010), wherein the acrylic rubber layer (A) and the fluororubber layer (B) are made to adhere to one another through cross-linking (Kanbe, Par. 0010-0011). Kanbe further teaches that the carboxyl group-containing acrylic rubber includes ethyl acrylate units and n-butyl acrylate units (Kanbe, Par. 0052-0054). Kanbe further teaches that the polyol-cross-linkable fluororubber composition includes a polyol-cross-linking agent (vulcanizing agent) and carbon black (Kanbe, Abstract, Par. 0010 and 0041).
Kanbe is silent regarding the fluororubber composition comprising bismuth oxide in an amounts of from 10 to 15 parts by weight based on 100 parts by weight of the polyol-cross-linkable fluororubber.
Lyons teaches a fluororubber composition to be used for hoses wherein the fluororubber comprises bismuth oxide as an acid acceptor (Lyons, abstract, Par. 0002-0003, 0006, 0010-0011, and 0034). Lyons further teaches that the bismuth oxide is present in an amount of 4-40 parts by weight relative to 100 parts by weight of the fluororubber (Lyons, Par. 0034), which overlaps the claimed range of 10 to 15 parts by weight relative to 100 parts by weight of the fluororubber and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both Kanbe and Lyons teach fluororubber compositions comprising oxide-based acid receiving agents to be used for hoses (Kanbe, Par. 0003, 0010, and 0037-0038 – see “magnesium oxide”; Lyons, Par. 0002-0003, 0006, 0010-0011, and 0034), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Lyons to modify Kanbe by including bismuth oxide in Kanbe’s fluoropolymer composition in the content range of Lyons. This would allow for the fluoropolymer to have an acid acceptor, while also facilitating the crosslinking reactions (Lyons, Par. 0034).
Regarding claim 4, modified Kanbe teaches a hose comprising the rubber laminate claimed in claim 1 (Kanbe, Par. 0003).

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe et al. in view of Lyons et al. as applied to claim 1 above, further in view of Ono et al. (US 20150298434 A1)(previously cited).
Regarding claim 2, modified Kanbe teaches all of the elements of the claimed invention as stated above for claim 1. Modified Kanbe does not specifically disclose wherein the carboxyl group-containing acrylic rubber includes monoester monomer units including an α,β-ethylenic unsaturated dicarboxylic acid having a carbon number of 4 to 12 and alkanol having a carbon number of 1 to 8.
Ono teaches a rubber laminate for use as a hose comprising a carboxyl group-containing acrylic rubber and a fluororubber (Ono, abstract, Par. 0001, 0012, and 0042) wherein the carboxyl group-containing acrylic rubber includes monoester monomer units including an α,β-ethylenic unsaturated dicarboxylic acid having a carbon number of 4 to 12 (Ono, Par. 0006, 0020, and 0023 – see “fumaric acid, such as…isobutyl esters”) and alkanol having a carbon number of 1 to 8 (Ono, Par. 0020 and 0023-0024 – see “monomethyl maleate”). The listed compounds satisfy the limitations for the α,β-ethylenic unsaturated dicarboxylic acid and the alkanol as they are examples given of such in the instant specification page 7.
Since both modified Kanbe and Ono teach rubber laminates for use as a hose comprising a carboxyl group-containing acrylic rubber and a fluororubber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Ono to modify modified Kanbe and have Kanbe’s carboxyl group-containing acrylic rubber comprise the carboxyl group-containing acrylic rubber of Ono. This would allow for improved vulcanization of the rubber composition (Ono, abstract, Par. 0013-0020, and 0023).
Regarding claim 3, Modified Kanbe teaches the rubber laminate as claimed in claim 2, wherein the carboxyl group-containing acrylic rubber includes α,β-ethylenic unsaturated carboxylic acid monomer units having a secondary alkyl ester (Ono, Par. 0020 and 0023-0024 – see “acrylic acid or methacrylic acid” and “). The acrylic acid or methacrylic acid satisfies the limitation of an α,β-ethylenic unsaturated carboxylic acid monomer units having a secondary alkyl ester as it is an example given of one in the instant specification page 17.
Regarding claim 5, modified Kanbe teaches a hose comprising the rubber laminate claimed in claim 2 (Kanbe, Par. 0003).
Regarding claim 6, modified Kanbe teaches a hose comprising the rubber laminate claimed in claim 3 (Kanbe, Par. 0003).

Claims 1-6, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ejiri et al. (JP-2015009384-A, herein English machine translation used for all citations) (newly cited) in view of Lyons et al.
Regarding claim 1, Ejiri teaches a rubber laminate comprising: an acrylic rubber layer including an acrylic rubber composition including at least a carboxyl group-containing acrylic rubber and an aliphatic polyvalent amine compound (Ejiri, Par. 0001, 0007-0013, and 0036-0037); and a fluororubber layer including a fluororubber composition including at least a polyol-cross-linkable fluororubber and an acid receiving agent (Ejiri, Par. 0001, 0007-0013, 0054-0056, the acrylic rubber layer and the fluororubber layer being made to adhere to one another through cross-linking (Ejiri, Par. 0001 and 0007-0009), wherein the aliphatic polyvalent amine compound is a hexamethylene diamine carbamate (Ejiri, Par. 0037). Ejiri further teaches that the carboxyl group-containing acrylic rubber includes ethyl acrylate units and n-butyl acrylate units (Ejiri, Par. 0016-0023 and 0065-0066), and the polyol-cross-linkable fluororubber composition includes a polyol-cross-linking agent and carbon black (Ejiri, Par. 0054-0056 and 0067).
Ejiri does not teach wherein the fluororubber composition includes bismuth oxide that is present in an amount of 10 to 15 parts by weight based on 100 parts by weight of the polyol-cross-linkable fluororubber.
Lyons teaches a fluororubber composition to be used for hoses wherein the fluororubber comprises bismuth oxide as an acid acceptor (Lyons, abstract, Par. 0002-0003, 0006, 0010-0011, and 0034). Lyons further teaches that the bismuth oxide is present in an amount of 4-40 parts by weight relative to 100 parts by weight of the fluororubber (Lyons, Par. 0034), which overlaps the claimed range of 10 to 15 parts by weight relative to 100 parts by weight of the fluororubber and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both Ejiri and Lyons teach fluororubber compositions comprising oxide-based acid receiving agents to be used for hoses (Ejiri, Par. 0056 – see “magnesium oxide”; Lyons, Par. 0002-0003, 0006, 0010-0011, and 0034), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Lyons to modify Ejiri by including bismuth oxide in Ejiri’s fluoropolymer composition in the content range of Lyons. This would allow for the fluoropolymer to have an acid acceptor, while also facilitating the crosslinking reactions (Lyons, Par. 0034).
Regarding claim 2, modified Ejiri teaches that the carboxyl group-containing acrylic rubber includes monoester monomer units including an α,β-ethylenic unsaturated dicarboxylic acid having a carbon number of 4 to 12 and alkanol having a carbon number of 1 to 8 (Ejiri, Par. 0022-0023).
Regarding claim 3, modified Ejiri teaches that the carboxyl group-containing acrylic rubber includes α,β-ethylenic unsaturated carboxylic acid monomer units having a secondary alkyl ester (Ejiri, Par. 0022-0023 - see “acrylic acid or methacrylic acid” and “). The acrylic acid or methacrylic acid satisfies the limitation of an α,β-ethylenic unsaturated carboxylic acid monomer units having a secondary alkyl ester as it is an example given of one in the instant specification page 17.
Regarding claims 4-6, modified Ejiri teaches a hose comprising the rubber laminate of claims 1-3 (Ejiri, Par. 0011).
Regarding claim 13, modified Ejiri teaches that the carboxyl group-containing acrylic rubber includes, in addition to ethyl acrylate and n-butyl acrylate units, 2-methoxyethyl acrylate units, polyethylene glycol dimethacrylate units, and monocyclohexyl fumarate units (Ejiri, Par. 0016-0023, and 0028-0030).
Regarding claims 15-16, modified Ejiri teaches that the carboxyl group-containing acrylic rubber includes 58% of ethyl acrylate monomer units, 40% of n-butyl acrylate monomer units, and 2% of mono-n-butyl fumarate monomer units (Ejiri, Par. 0016-0023, 0028-0030, and 0065-0066 – see Production Example 1). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ejiri et al. in view of Lyons et al. as applied to claims 1 and 13 above, further in view of Masuda et al. (JP-2010070713-A, herein English machine translation used for all citations) (newly cited).
Regarding claim 14, modified Ejiri teaches all of the elements of the claimed invention as stated above for claims 1 and 13. Modified Ejiri does no teach that the carboxyl group-containing acrylic rubber specifically includes 6% of ethyl acrylate monomer units, 30% of 2-methoxyethyl acrylate units, 60% of n-butyl acrylate monomer units, 1% of polyethylene glycol dimethacrylate units, and 3% of monocyclohexyl fumarate units. 
Masuda teaches an acrylic rubber used for hoses (Masuda, Par. 0001-0002) wherein the acrylic rubber comprises 6% of ethyl acrylate monomer units, 30% of 2-methoxyethyl acrylate units, 60% of n-butyl acrylate monomer units, 1% of polyethylene glycol dimethacrylate units, and 3% of monocyclohexyl fumarate units (Masuda, Par. 0059-0060).
Since both modified Ejiri and Masuda teach acrylic rubber for hoses (Ejiri, Par. 0011) wherein the acrylic rubber comprises ethyl acrylate, 2-methoxyethyl acrylate, n-butyl acrylate, polyethylene glycol dimethacrylate, and monocyclohexyl fumarate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the monomer units above of modified Ejiri in the content ranges taught by Masuda. This would allow for an acrylic rubber with good roll processability, excellent elongation, and cold resistance (Masuda, Par. 0070).

Response to Arguments
Applicant’s remarks and amendments filed 07/07/2022 have been fully considered.
Applicant argues that the present invention has superior and unexpected results compared to the prior art of record. This is not found persuasive for the following reasons:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed ranges(see MPEP 716.02(d)). The nonobviousness of a broader claimed range [or genus] can be supported by evidence based on unexpected results from testing a narrower range [or species] if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof (see MPEP 716.02(d), I). Applicant only provides inventive data utilizing two different species of a carboxyl group-containing acrylic rubber with specific content ranges of different monomer units and comparative data utilizing only one carboxyl group-containing acrylic rubber (see present specification as originally filed, pages 26-28), wherein claim 1 broadly recites a carboxyl group-containing acrylic rubber comprising ethyl acrylate and butyl acrylate units with no guidance on content ranges. To note, claims 14 and 16 remedy this issue. Furthermore, Applicant only provides inventive and comparative data utilizing one species of a polyol-cross-linkable fluororubber (see present specification as originally filed, pages 29-30), wherein claim 1 broadly recites a polyol-cross-linkable fluororubber comprising a polyol crosslinking agent and carbon black. One of ordinary skill in the art would be unable to determine a trend based upon this limited data to reasonably extend the probative data to the much more broadly claimed features as discussed above. Therefore, the inventive and comparative examples are not commensurate in scope with the claimed invention in view of MPEP 716.02(d), I.  
Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (see MPEP 716.02(d), II).  The inventive examples only appear to utilize 10 parts by weight and 15 parts by weight of a bismuth oxide relative to 100 parts by weight of a polyol-cross-linkable fluororubber. The only comparative examples given outside the range is 0 parts by weight of bismuth oxide. Therefore, no comparative data that has Bismuth oxide outside of the claimed range, for example no data is shown for 0-10 parts by weight or for more than 15 parts by weight.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782